DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “generally” in line 7 is intended to encompass. 
Claim 1 is indefinite because it is not clear what the word “substantially” in line 9 is intended to encompass since the resulting claim 1 does not clearly set forth the meets and bounds of the patent protection desired.
Claim 2 recites the limitation "the drum half shells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag (US 2016/0144371) in view of Hirsch (1,955,960).
Sontag discloses In Figs. 1-14, an impact crusher 20 comprising: a base 201; a rotor 22 on the base having an upright shaft 46 defining an upright rotor axis about which the rotor is rotatable; a drum 26 fixed on the base surrounding the rotor, and formed by a pair of semi-cylindrical drum shells 30 fitted together at a plane including the rotor axis and a plurality of impact hammers 58. Additionally, Sontag discloses wherein a radial spacing between orbits of the hammers and inner edges of the ribs decreases vertically downward (Fig. 8).
Sontag does not disclose replaceable ribs on an inner surface of the drum.
Hirsch is cited to show desirability, in the relevant art, to provide a crusher with replaceable ribs 32 on an inner surface of the drum (page 2 lines 45-55) and open grooves forming between the ribs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sontag with the replaceable ribs as taught by Hirsch in order to promote the reducing action.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Hirsch as applied to claims 1, 10 and 12 above and further in view of Mogan et al (9,707,564).
Modified device of Sontag has most of the elements of these claims including intake port 40 and outlet port 42 and two horizontally movable shell assembly sections/plates 30, but does not disclose pivoting drum half shells between a closed position together forming a cylindrical tube laterally enclosing the rotor and an open position exposing the rotor via shafts.
Mogan et al is cited to show desirability, in the relevant art, to provide a crusher with pivoting structure (ribs 112,108 and 114 corresponds to shafts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sontag with the pivoting structure as taught by Mogan et al in order for pivoting drum half shells between a closed position and an open position.
With respect to the circular shape of the cylinder, type of attachment/bolted, the extending arm, these limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known since the applicant has not disclosed that the particular size solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further change the shape of the cylinder, the attachments in the modified device of Sontag, because the changes do not appear to provide any unexpected result.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sontag in view of Hirsch as applied to claims 1, 10 and 12 above and further in view Rohrbach (4,087,052).
Sontag has most of the elements of this claim but for a plurality of axially spaced plates carrying the hammers.  
Rohrbach is cited to show desirability, in the relevant art, to provide a crusher with a plurality of axially spaced plates carrying the hammers (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hammers in the device of Sontag with the plates as taught Rohrbach in order to optimize the connection of the hammers.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose an impact crusher.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725